UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No.1)* SAGA COMMUNICATIONS, INC. (Name of Issuer) Class A Common Stock, par value $0.01 per share (Title of Class of Securities) (CUSIP Number) Daniel R. Tisch c/o TowerView LLC 500 Park Avenue New York, New York 10022 (212)935-6655 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) September 2, 2011 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule13G to report the acquisition that is the subject of this Schedule13D, and is filing this schedule because of Rule13d-1(e), 13d-1(f) or 13d-1(g), check the following box. o Note.Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See Rule13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section18 of the Securities Exchange Act of 1934 (the “Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however,seethe Notes). Page 1 of4 Pages SCHEDULE 13D CUSIP No.786598300 Page2of4 Pages 1 NAMES OF REPORTING PERSONS TowerView LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER -0- 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER -0- 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES ( SeeInstructions) ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 21.0% 14 TYPE OF REPORTING PERSON (See Instructions) IN Item 1. Security and Issuer. This statement relates to the Class A Common Stock, par value $0.01 per share (the “Common Stock”), of Saga Communications, Inc., a Delaware corporation (the “Company”), whose principal executive offices are located at 73 Kercheval Avenue, Grosse Pointe Farms, Michigan 48236. Item 2. Identity and Background. This statement is being filed by TowerView LLC (“TowerView”), a Delaware limited liability company, the principal office of which is located at c/o The Corporation Trust Company, Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware 19801.TowerView’s principal business is investments.TowerView is controlled by Daniel R. Tisch, whose present principal occupation is General Member, TowerView LLC, 500 Park Avenue, New York, New York 10022.During the last five years, neither TowerView nor Daniel R. Tisch has been convicted in any criminal proceeding (excluding traffic violations or similar misdemeanors) or been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violations with respect to such laws.Daniel R. Tisch is a citizen of the United States. Item 3. Source and Amount of Funds or Other Consideration. The funds referred to in Item 5 that TowerView has spent to acquire the shares of Common Stock beneficially owned by it as of the date hereof were provided from TowerView’s working capital. Item 4. Purpose of Transaction. No Change. Item 5. Interest in Securities of the Issuer. TowerView has sole power to vote and sole power to dispose of an aggregate of 767,037 shares of Common Stock as of September 2, 2011, or 21.0% of the 3,654,488 shares of Common Stock that the Company reported as outstanding as of August 4, 2011 in its Form 10-Q filed with the Securities and Exchange Commission on August 9, 2011.TowerView has used a total of $16,512,189.68 of its funds to purchase these shares. TowerView effected purchases of Common Stock in the over-the-counter market during the 60 days preceding the filing of this statement as follows: Date Number of Shares Price Per Share August 16, 2011 $ September 2, 2011 $ Item 6. Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer. No Change. Item 7. Material to Be Filed as Exhibits. None. Page3 of4 Pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:September 6, 2011 TowerView LLC By /s/ Daniel R. Tisch Daniel R. Tisch General Member Page4 of 4 Pages
